OPINIÓN DISIDENTE
DE LA JUEZA COTTO VIVES
- 2008 DTA 103
San Juan, Puerto Rico, a 18 de agosto de 2008
El asunto medular que nos lleva a disentir de la sentencia que hoy emite este Tribunal en el caso de autos está relacionado con el segundo error imputado por la apelante en su recurso. Este se refiere que el Tribunal de Primera Instancia no actuó conforme a derecho al determinar eliminar la deuda de pensión alimentaria ascendente a $15,330, con lo cual hizo retroactiva la rebaja de pensión alimentaria sin expresar fundamentos que justifiquen su dictamen. Peor aún cuando la propia Resolución emitida el 25 de mayo de 2007 resulta inconsistente al determinar en su primer párrafo que la efectividad de la rebaja de pensión era al 1ro. de mayo de 2007. Sin embargo, en el segundo párrafo de dicha resolución se ordenó a la Administración para el Sustento de Menores que estableciera en su récord que no existía balance adeudado al 30 de abril de 2007, cuando lo cierto es que existía un balance de $15,330, lo que equivale a impartirle retroactividad a la rebaja de pensión concedida sin consignar los fundamentos en que sostiene tal dictamen.
Veamos los hechos. Sucintamente, y como ha sido relacionado en la sentencia de este Tribunal, la señora Mildred Rodríguez Pomales nos solicitó que revocáramos una resolución de alimentos en la cual el tribunal a quo acogió una de las recomendaciones efectuadas por la Exminadora de Pensiones Alimentarias a los efectos de rebajar la pensión que el señor Luis Antonio Santiago Soto le pagaba para cubrir los gastos de manutención del menor Luis Emilio Santiago Rodríguez, hijo de ambos. En el dictamen apelado también se determinó — como ya dijimos— establecer que al 30 de abril de 2007 no existía balance adeudado por concepto de pensiones alimentarias atrasadas.
Previo a entrar al análisis de las consideraciones de este disenso, debo hacer constar, que estoy conteste con la mayoría de este Tribunal en cuanto a que la rebaja de pensión alimentaria procedía en este caso debido a que, ciertamente, los ingresos del alimentante han disminuido. Consideramos, además, que el señor Santiago Soto presentó ante este Tribunal una moción en la cual informó que recientemente había sido intervenido quirúrgicamente el 2 de febrero de 2008. Junto con su escrito, el apelado presentó una certificación médica acreditando que estaba recibiendo tratamiento de quimio y radioterapia, los cuales le incapacitaban para trabajar en este momento.
En fin, convenimos con la mayoría de este panel en cuanto a que el Tribunal de Primera Instancia actuó correctamente al acoger la recomendación de la Examinadora de Pensiones Alimentarias para que se rebajara la pensión que el apelado le provee a su hijo menor Luis Emilio. No obstante, la falta de evidencia en el *377expediente con relación a la ocurrencia de circunstancias extraordinarias —acaecidas durante los años en que el apelado no cumplió fielmente con su obligación alimentaria — , nos impiden avalar la determinación del tribunal apelado en cuanto a condonar la deuda de $15,330 acumulada por el señor Santiago Soto. Esta actuación le dio efecto de retroactividad a la rebaja de pensión solicitada por el apelado sin que hubiese evidencia en el expediente para sostener dicha determinación.
Precisa, además, relacionar que el apelado dejó de trabajar a los 56 años aduciendo que estaba cansado de trabajar, aunque estaba considerado como uno de los mejores hojalateros del país. [1] Algunas de las determinaciones de hechos del informe rendido por la Oficial Examinadora de Pensiones Alimentarias, llaman poderosamente nuestra atención porque, entre otras cosas, son demostrativas de las prioridades del apelado y resultan bastante ilustrativas, en cuanto al asunto en controversia, a saber:
■ “1.14 El 9 de agosto de 2004, mediante la Escritura de Compraventa #11, Exhibit III de la parte promovente, vendió el taller de hojalatería al Sr. Fernando Santiago Cartagena y a Evelyn David Rodríguez, en $175,000.00. De esa cantidad pagó $23,500.00 a la Leda. Hilda E. Colón Rivera, compró dos (2) casas por $71,000.00 y depositó $40,000.00 en la Cooperativa Cristóbal Rodríguez Hidalgo. Los restantes dineros los utilizó para pagar deudas entre las que se encuentran las siguientes:

Cooperativa de Ahorro y Crédito Santa Isabel: $11,000


J. Finance en Aibonito: $2,234.00


Carlos Bonilla: $800.00


Cooperativa de Ahorro y Crédito Cristóbal Rodríguez Hidalgo: $10,403.71


Luis Norat: $1,100.0


Félix Escalera: $1,000.00


Héctor M. Ortiz: $1,000.00


Carlos Torres: $2,000.00


Alberto L. Santiago: $1,500.00


Sedeco: $589.85


Leda. Hilda E. Colón Rivera, honorarios caso Alimentos: $1,500.00


Leda. Gloria Borges y alero: $1,052.00


Island Finance: $1,900.00


Esteban Auto: $7,495.00


Cash: $50.00


Direct TV: $54.06


*378
Auto Store: $90.00


Auto Store: $200.00


Auto Store: $487.00


El Vocero: $240.00


Celular del menor: $120.00


Efectivo: $147.00


Efectivo: $100.00

Desconoce a quién lo giró: $270.95”. (Énfasis nuestro)
Véanse págs. 336-337 del apéndice del recurso.
Como hemos podido apreciar de la relación de pagos que antecede, para el apelado todas sus deudas tenían más importancia que pagar la pensión alimentaria, la cual tenía considerablemente atrasada. Pero, como si ello no fuera suficiente, también para éste era más importante depositar $40,000.00 en la Cooperativa que pagar la pensión adeudada. Igualmente, para éste era más importante adquirir no una (1), sino dos (2) propiedades, [2] que pagar la pensión adeudada. Lo que es el colmo, el apelante sí tenía dinero para prestarle $7,495 a un amigo para comprarse una motora —según expondremos más adelante en este escrito — , pero no tenía dinero para efectuar abono de clase alguna al balance adeudado por concepto de pensión alimentaria. Definitivamente, esa es la actuación que no podemos avalar.
Continuemos examinando otras de las determinaciones de hechos efectuadas por la Oficial Examinadora de Pensiones Alimentarias:
“1.18 Capacitado para trabajar. Se descarta su testimonio en el sentido de que no trabaja desde marzo de 2006 y que está impedido de hacerlo. El testigo se mostró esquivo y poco claro al testificar sobre su capacidad de trabajo. No estableció, a nuestra satisfacción, la razón por la cual de un ingreso de $1,000.00 mensual, informado en la planilla de información personal y económica del 22 de febrero de 2005, al 2006 sólo tiene un ingreso de $250.00 mensual haciendo “chiripas”, lavando, brillando carros y en hojalatería. No presentó evidencia que demuestre que la operación quirúrgica que sufrió a consecuencia de una hernia que lo aquejaba le impida trabajar. ” Énfasis suplido.

“1.19 Cubre deudas aproximadas al mes de $653.18. ”

Véase pág. 338 del apéndice del recurso.
Como sabemos, la regla general consiste en que un dictamen de rebaja de pensión alimentaria sólo tiene efecto prospectivo y entra en vigor desde el momento en que el tribunal lo emite. Rivera Maldonado v. Cabrera Olivera, 130 D.P.R. 39 (1992); Valencia, ex parte, 116 D.P.R. 909 (1986). La norma de no retroactividad de una determinación de rebaja de pensión alimentaria obedece, en parte, a que los tribunales deben ser fuertes y rigurosos en lograr que los alimentantes cumplan con su deber en aquellos casos en que se demuestre que la falta de pago de las pensiones alimentarias es producto del capricho y la arbitrariedad. Martínez v. Rodríguez, 160 D.P.R. 145 (2003).
*379Aunque, si bien es cierto que el Tribunal Supremo resolvió, en Valencia, ex parte, 116 D.P.R. 909 (1986), que pueden existir circunstancias extraordinarias que justifiquen que un Tribunal ordene la retroactividad de un dictamen de reducción de urna pensión —inclusive hasta la fecha de radicación de la moción de rebaja de pensión alimentaria — , ello no puede desembocar en incertidumbre y falta de estabilidad en la vigencia de los decretos de alimentos. Rivera Maldonado v. Cabrera Olivera, supra. Además, es preciso recordar que es el alimentante, en los casos en que se solicita rebaja de pensión, quien tiene el peso de la prueba. Argüello v. Argüello, 155 D.P.R. 62 (2001).
Nótese que la habilidad o inhabilidad de un demandado para pagar una pensión alimenticia es una cuestión puramente de hecho. Por ello, el Tribunal de Primera Instancia tiene la autoridad y discreción para disponer que la mencionada rebaja sea retroactiva, a la fecha que formalmente se solicitó, si la prueba lo justifica. Valencia, ex parte, supra. El foro de instancia, en el uso de su discreción en aquellas “situaciones extraordinarias" que el alimentante así lo demuestre, ya sea por una enfermedad o un accidente incapacitante, podrá hacer retroactiva la rebaja de pensión alimentaria a la fecha de su presentación ante el tribunal. Rivera Maldonado v. Cabrera Olivera, supra. Énfasis nuestro. Ninguna de las circunstancias mencionadas tuvo lugar en el caso que hoy atendemos.
Adviértase que del testimonio del señor Santiago Soto surge que éste vendió su taller de hojalatería en el año 2004 por la cantidad de $175,000. Sin embargo, depositó $230,880 en su cuenta bancaria con la Cooperativa de Ahorro y Crédito Cristóbal Rodríguez Hidalgo. Éste alegó que ello obedeció a que junto con los $175,000 producto de la venta del taller también ingresó en la referida cuenta $65,880 que obtuvo por la venta de una casa en Boquerón, un yate de lujo y un vehículo Mercedes Benz. Véanse, págs. 4-9 del Folio 4 de la T’P. O. de la vista del 5 de diciembre de 2005. A pesar de que estas transacciones de compraventa se realizaron antes de que el apelado se divorciara de la señora Rodríguez Pomales, el apelado declaró que tuvo guardado ese dinero en efectivo, dentro de su vehículo, durante casi cinco años en una maleta que llevaba a todos lados. Véanse, págs. 83 y 84 de la T.P.O. de la vista del 14 de febrero de 2005.
De otra parte, según la transcripción de la prueba oral, el señor Santiago Soto le regaló a uno de sus hijos mayores de edad $1,000 para la compra de un vehículo. También le regaló $1,000 a otro de sus hijos por la venta de una casa, y además le prestó $7,495 a un amigo para que éste adquiriera una motora porque la habían puesto “en especial” y tenía que comprarla “en el momento”. Véanse, págs. 49-52 de la T.P.O. de la vista del 14 de febrero de 2005.
Los hechos señalados anteriormente indican que nada le impedía al apelado utilizar parte del producto de la venta de su taller de hojalatería para saldar la deuda de pensión alimentaria que tenía con su menor hijo. A pesar de que el señor Santiago Soto insiste en que utilizó el dinero depositado en su cuenta de banco para saldar deudas, ¿no era acaso la obligación de proveerle sustento a su hijo la deuda más apremiante de todas? Ciertamente, el apelado no demostró, ni la evidencia así lo indica, que en el presente caso existiese una “situación extraordinaria” que ameritara que se condonara la deuda de $15,330 en pensiones alimentarias atrasadas que el señor Santiago Soto acumuló hasta el año 2007. Considero que en el presente caso, en el cual está envuelto un interés público apremiante: el sustento de un menor de edad, la deuda que primero tenía que saldar el apelado era precisamente la de pensión alimentaria. Sin duda, esa constituía la actuación más razonable y sobre todo responsable.
\ De otro lado, el señor Santiago Soto también señaló que con el aludido dinero había adquirido dos casas, una para vivirla y otra para alquilarla. Véanse, págs. 81-88 del Folio 2 de la T.P.O. de la vista del 1 de junio de 2005. Reiteramos, del expediente no surge justificación alguna para que el apelado adquiriera dos residencias con el dinero producto de la venta de su taller de hojalatería, en lugar de comprar sólo una y satisfacer la deuda de pensión alimentaria acumulada. Por el contrario, la pmeba testifical que desfiló ante el foro apelado —aspectos de la cual discutimos anteriormente — , demostró que luego de vender su taller, la *380situación económica del señor Santiago Soto le permitía utilizar el dinero con el cual compró la propiedad que ahora alquila, para poner al día la referida deuda.
Tanto la prueba que surge del récord ante nos, como las determinaciones efectuadas por la Examinadora de Pensiones Alimentarias nos llevan a concluir que el apelado, de forma manifiesta, ha demostrado un total menosprecio no sólo por la obligación alimentaria que le había sido impuesta por el tribunal, si nó, lo que es peor, por las necesidades de su propio hijo.
Por todo cuanto he consignado en este escrito, disiento.
NYDIA M. COTTO VIVES
Jueza de Apelaciones
ESCOLIOS OPINIÓN DISIDENTE DE LA JUEZA COTTO VIVES - 2008 DTA 103

. Véase informe de la examinadora de pensiones alimentarias, págs. 9-10.


. Una dé ellas para especular, mediante el alquiler.